ROYALTY AGREEMENT


This Royalty Agreement (the “Agreement”) is made and entered into as of
August 15, 2012 by and between CMG Holdings Group, Inc., a Nevada corporation
(“CMGO”) and Audio Eye, Inc., a Delaware corporation (“AE”) with reference to
the following:
 
A. Pursuant to a Master Agreement dated as of June 22, 2011 as amended (the
“Master Agreement”) between CMGO and AudioEye Acquisition Corp. (“AEAC”), a
newly formed corporation, CMGO and AEAC agreed, among other things, that AEAC
will receive from CMGO 80% of the capital stock of AE and CMGO will distribute
to its shareholders in the form of a dividend 5% of the capital stock of AE
(collectively, the “Separation”).  Pursuant to the Master Agreement, CMGO will
retain approximately 15% of the outstanding capital stock of AE as of the
closing.
 
B. As a condition to the closing of the Separation (the “Closing”), AE and CMGO
are required to enter into an agreement pursuant to which AE will pay to CMGO a
royalty based on cash received by AE or its affiliates from the exploitation of
AE’s technology as described below.
 
NOW, THEREFORE, in consideration of the mutual covenants and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, CMGO and AE agree as follows:
 
ARTICLE ONE
 
PAYMENT OF ROYALTIES
 
Effective as of the Closing, AE shall pay to CMGO 10% of cash or other forms of
payment or compensation received as income earned or settlements on claims,
suits or judgments directly resulting from AE’s patent enforcement and licensing
strategy, whether received by AE or any of its affiliates, net in either case of
any direct costs incurred in pursuit of such strategy as they relate to the
following: (1) United States Patent Number #7,653,544 and all continuations and
continuations in-part, (2) Patent Number 7966184 and all continuations and
continuations in part, and (3) Patent Number 7653544.  Without limiting the
generality of the foregoing, direct costs shall include attorneys’ fees and
costs incurred by AE in obtaining or attempting to obtain settlement or
judgments as a result of patent enforcement regardless of whether the results
therefrom are successful. Said direct costs shall be calculated as to each
settlement or judgment obtained and shall be deducted from the gross proceeds
obtained from the specific claim, suit or judgment in which they were incurred.
Amounts due hereunder shall be payable on a quarterly basis commencing with the
calendar quarter in which the Closing occurs with respect to amounts collected,
costs incurred or taxes accrued in such quarter.  Payment shall be made within
fifteen business days from the end of a calendar quarter and shall be
accompanied by a statement from AE stating in reasonable detail the calculation
of amounts payable.
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE TWO
 
REPORTS, BOOKS AND RECORDS; AUDIT; LATE PAYMENTS AND TAXES 
 
2.1. Reports. Within thirty (30) days after the last day of each quarter
subsequent to the Closing Date, AE shall submit to CMGO written statement (the
“Quarterly Reporting Statement”) detailing with respect to the preceding
quarterly period: (a) all Gross Revenue; and (b) the amount to be paid to CMGO
under this Agreement based on such Gross Revenue.
 
2.2. Adjustments.  If AE has to reverse previously recognized Gross Revenue
reported under a previous Quarterly Reporting Statement, AE can claim credit on
a subsequent Quarterly Reporting Statement for the same quarter it reverses the
previously recognized Gross Revenue in AE’s income statement.  Such credit will
not exceed the amount to be paid in the then-current quarter, but the unused
credit may be carried over to succeeding quarters within the same contract year.
 
2.3. Payment Timing.  AE shall pay CMGO, on a quarterly basis, the amounts
reported in the Quarterly Reporting Statement for such quarter not later than
thirty (30) days after the end of such quarter.
 
2.4. Books and Records. AE shall maintain appropriate books of account and
records with respect to Gross Revenue in accordance with generally accepted
accounting principles and shall make complete and accurate entries concerning
all transactions relevant to this Agreement. All such books of account and
records shall be kept available by AE for no less than three (3) years after the
end of each calendar year, or, in the event of a dispute between the parties
involving in any way those books of accounts and records, until such time as the
dispute will have been resolve, whichever is later.
 
2.5. Audit. CMGO shall have the right during the Term and for a period of three
(3) years after the end of the calendar year, or, in the event of a dispute
concerning the accuracy and/or correctness of a Quarterly Reporting Statement or
any other payment made under this Agreement, until the dispute is resolved,
whichever is later, through an independent public accountant or other qualified
expert selected by CMGO and reasonably acceptable to AE, in inspect and examine
AE’s relevant books of accounts and records, server log files and other
documents (including, without limitation, vouchers, records, purchase orders,
sales orders, re-orders, agreements and technical information) relating to the
subject matter of this Agreement. Such inspection and examination shall be done
to confirm that appropriate payments have been under this Agreement. Any such
audit shall take place upon reasonable prior written notice to AE and during
AE’s regular business hours. Except as set forth in Section 2.6, the cost of
such audit shall be borne by CMGO.
 
2.6. Late Payments. CMGO shall be entitled to charge, and AE shall pay, interest
on any overdue amounts under this Agreement at the rate of one percent (1%) per
month (or part thereof), or at such lower rate as may be the maximum rate
allowed under applicable law. In the event that an audit reveals any undisputed
underpayment, AE shall, within thirty (30) days after written notice from CMGO,
make up for such underpayment by paying the difference between amounts the
audits reveals and the amounts AE actually paid, together with such interest on
such difference. If the underpayment is more than five percent (5%), AE shall
pay the reasonable cost of the audit.  If any amount is overdue by more than
ninety (90) days, in addition to any other remedies CMGO may have under this
Agreement, CMGO may turn over the right to collect such overdue amounts to a
collection agency. AE shall be responsible for any reasonable costs incurred by
CMGO or such collection agency in collecting any amount that is overdue by more
than ninety (90) days including, but not limited to, reasonable attorney’s fees.
 
 
 

--------------------------------------------------------------------------------

 
2.7. Taxes. AE shall pay all taxes, duties and levies imposed by all national,
state, province and local authorities (including, without limitation, export,
sales, use and excise) based on the transactions or payments under this
Agreement. Amounts payable by AE hereunder shall be paid without deduction or
withholding for or on account of any present or future tax, levy, impost, fee,
assessment, deduction or charge by any taxing authority except the withholding
tax deductible on any tax based CMGO income.
 
ARTICLE THREE
 
DURATION
 
This Agreement shall be effective as of the date of this Agreement and remain in
force and effect until the fifth anniversary of the Closing.  At the end of such
five (5) year period, AE shall have no further obligation to CMGO. For purposes
of this section, all income or other compensation from license agreements,
claims, suits or actions entered into or initiated during the above described
five (5) year period shall be subject to the terms of this agreement
notwithstanding the fact that said income or compensation is received by AE
after the expiration of the initial five year term hereof.
 
ARTICLE FOUR
 
GOVERNING LAW
 
This Agreement shall be governed by, and construed and interpreted in all
respects in accordance with, the laws of the state of Delaware applicable to
agreements made and to be performed entirely within such State, including all
matters of construction, validity and performance.
 
ARTICLE FIVE
 
NOTICES
 
All notices pursuant to this Agreement shall be in writing and shall be deemed
to have been given ten (10) days after the mailing thereof if sent by overnight
courier, or on the day following the day on which it was so sent if sent by
facsimile, addressed in the case of AE to its principal office at 9070 S. Rita
Road, Suite 1450, Tucson, Arizona 85747 and in the case of CMGO to its principal
office at 5601 Biscayne Boulevard, Miami, Florida 33137, or at such subsequent
address as either party may designate to the other in writing for such purposes.
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE SIX
 
GENERAL
 
1. This Agreement shall be binding upon the parties hereto, and their respective
successors and assigns.
 
2. This Agreement may be modified at any time or from time to time only by the
written agreement of both parties.
 
3. The failure of either party to require performance by the other party of any
provision hereof, or to enforce any remedies it may have against the other
party, shall in no way affect the right thereafter to enforce this Agreement and
require full performance by the other party.  The waiver by either party of any
breach of any provision of this Agreement shall not constitute a waiver of any
succeeding breach of that provision or of any other provision.
 
4. The parties agree that this is an independent contractor arrangement.  Under
no circumstances shall either party be considered to be an agent, employee,
partner or representative of the other party or otherwise have the authority or
power to bind the other party.
 
5. Except as otherwise expressly, provided herein, if any provisions of this
Agreement shall be adjudicated to be invalid or unenforceable in any action or
proceeding whether in its entirety or in any portion, then such part shall be
deemed amended, if possible, or deleted, as the case may be, from the Agreement
in order to render the remaining of the Agreement and any provision thereof both
valid and enforceable.  Any such deletion or amendment shall apply only where
the court rendering the same has jurisdiction.
 
6. This Agreement cancels and supersedes all previous agreements, written or
oral, between the parties hereto relating to the subject matter hereof and
constitutes the entire agreement between the parties hereto, and there are no
understandings, representations or warranties expressed or implied not
specifically set forth herein.
 
7. This Agreement may be executed in any number of counterparts each of which
shall be an original and taken together shall constitute one and the same
instrument.
 
[Signature page follows]


 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Royalty Agreement to be
executed by their duly authorized officers.

     
AUDIOEYE, INC.
         
By:    /s/ Nathan Bradley   
 
Name:  Nathaniel Bradley                                           
 
Title:    President                                           
             
CMG HOLDINGS GROUP, INC.
         
By:      /s/ James Ennis
 
Name:  James Ennis                                           
 
Title:    Chief Financial Officer                                           
       




 
 
 

--------------------------------------------------------------------------------

 
